Decree affirmed. This is an appeal from a decree of the Probate Court allowing an instrument dated October 19, 1961, as the will of Mary A. Shea, late of Cambridge. After a full hearing the trial judge filed a report of the material facts in compliance with the contestant’s request. The evidence is reported. The contestant argues (1) that the material findings made by the judge were clearly erroneous; (2) that the proponent failed to sustain the burden of proof that the testatrix possessed testamentary capacity on October 19, 1961; (3) that the judge utilized an erroneous standard of burden of proof; and (4) that the October 19, 1961, instrument was the result of undue influence. We think no useful purpose would be served by a recitation of the pertinent portions of the rather voluminous testimony or by summarizing the judge’s report of material facts. From a careful review of the entire record we are satisfied that there was no error. The controlling legal principles have been stated in a number of decisions of this court and need not here be repeated. Neill v. Brackett, 234 Mass. 367. Liberty Mut. Ins. Co. v. A. C. Martinelli-Rogers Plastic Corp. 344 Mass. 498, 501-502. Petition for Bevocation of a Decree for Adoption of a Minor, 345 Mass. 663, 669. O’Brien v. Wellesley College, 346 Mass. 162.